MEMORANDUM **
Iwan Apriyanto, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ (“BIA”) affirmance of an Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Hakeem v. INS, 273 F.3d 812, 816 (9th Cir.2001), and we deny the petition for review.
Substantial evidence supports the IJ’s denial of Apriyanto’s asylum claim because Apriyanto failed to show changed or extraordinary circumstances to excuse the untimely filing of his asylum application. See 8 C.F.R. § 1208.4(a); see also Ramadan v. Gonzales, 479 F.3d 646, 657 (9th Cir.2007).
The IJ’s denial of the withholding of removal claim is supported by substantial evidence because Apriyanto did not establish that it is more likely than not that he will be persecuted on account of a protected ground if he were to return to Indonesia. See Hakeem, 273 F.3d at 816-17.
Substantial evidence supports the IJ’s denial of CAT relief because Apriyanto did not establish that it was more likely *648than not that he will be tortured if returned to Indonesia. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.